DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-12, 13, 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either in singly or in combination a device having among others, a second dummy connection terminal and a third dummy connection terminal which are disposed between the third surface of the second semiconductor chip and the second surface of the first semiconductor chip, the second dummy connection terminal and the third dummy connection terminal spaced apart from the second signal connection terminal, a plurality of second connection terminals disposed on the third surface of the second semiconductor chip and in contact with the second surface of the first semiconductor chip, wherein the first semiconductor chip comprises a first via, and wherein the plurality of first connection terminals and the plurality of second connection terminals both include first signal connection terminals electrically connected to the first via and first dummy connection terminals spaced apart from the first signal connection terminals and not electrically connected to the first via, and wherein a total number of the dummy connection terminals is larger than a total number of the signal connection terminals as recited in claim 1; wherein at least a portion of the first dummy connection terminal and at least a portion of the second dummy connection terminal vertically overlap each other, and the first dummy connection terminal and the third dummy connection terminals does not vertically overlap each other; wherein a first area is a sum of an area in which the first signal connection terminal contacts the upper surface of the package substrate, and an area in which the first dummy connection terminal contacts the upper surface of the package substrate, wherein a second area is a sum of an area in which the second signal connection terminal contacts the second surface of the first semiconductor chip, an area in which the second dummy connection terminal contacts the second surface of the first semiconductor chip, and an area in which the third dummy connection terminal contacts the second surface of the first semiconductor chip, wherein the first area is larger than the second area as recited in claim 12; a plurality of second semiconductor chips sequentially stacked on the second dummy connection terminal and the second signal connection terminal, each of the plurality of second semiconductor chips being electrically connected through a second via penetrating each of the plurality of second semiconductor chips, wherein a first area is a sum of an area in which the first signal connection terminal contacts the upper surface of the package substrate, and an area in which the first dummy connection terminal contacts the upper surface of the package substrate, wherein a second area is a sum of an area in which the second signal connection terminal contacts the first semiconductor chip, and an area in which the second dummy connection terminal contacts the first semiconductor chip, and wherein the first area is larger than the second area as recited in claim 18.
Yu (2018/0295717) discloses a stacked chip packaging, except the limitation as recited in the claims above of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813